 



EXHIBIT 10.12
REVOLVING LINE OF CREDIT NOTE

$50,000,000   Los Angeles, California     March 26, 2007

     FOR VALUE RECEIVED, the undersigned VIRCO MFG. CORPORATION (“Borrower”)
promises to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”)
at its office at 333 South Grand Avenue, Suite 940, Los Angeles, California
90071, or at such other place as the holder hereof may designate, in lawful
money of the United States of America and in immediately available funds, the
principal sum of the Maximum Line of Credit Amount, or so much thereof as may be
advanced and be outstanding, with interest thereon, to be computed on each
advance from the date of its disbursement as set forth herein.
     This Revolving Line of Credit Note (this “Note”) replaces the Revolving
Line of Credit Note originally issued on December 6, 2005 pursuant to the
Amended and Restated Credit Agreement dated as of January 27, 2004 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”) between
Borrower and Bank. Terms defined in the Credit Agreement and not otherwise
defined herein are used herein as therein defined. Reference hereby is made to
the Loan Documents for a description of the assets in which a Lien has been
granted, the nature and extent of the security and the guaranties, the terms and
conditions upon which the Liens and each guaranty were granted and the rights of
the holder of this Note in respect thereof.
     DEFINITIONS:
     As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:
     (a) “Prime Rate” means at any time the rate of interest most recently
announced within Bank at its principal office as its Prime Rate, with the
understanding that the Prime Rate is one of Bank’s base rates and serves as the
basis upon which effective rates of interest are calculated for those loans
making reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.
INTEREST:
     (a) Interest. The outstanding principal balance of this Note shall bear
interest (computed on the basis of a 360-day year, actual days elapsed) at a
fluctuating rate per annum equal to the Prime Rate in effect from time to time
plus 0.50%. Each change in the Prime Rate shall become effective on the date
such change is announced within Bank.
     (b) Payment of Interest. Interest accrued on this Note shall be payable on
the first day of each month, commencing April 1, 2007.

1



--------------------------------------------------------------------------------



 



     (c) Default Interest. From and after the maturity date of this Note, or
such earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, the outstanding principal balance of this Note shall
bear interest until paid in full at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to four percent (4%) above
the rate of interest from time to time applicable to this Note.
BORROWING AND REPAYMENT:
     (a) Borrowing and Repayment. Borrower may from time to time during the term
of this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of this Note
and of any document executed in connection with or governing this Note; provided
however, that the total outstanding borrowings under this Note shall not at any
time exceed the principal amount set forth above or such lesser amount as shall
at any time be available hereunder, as set forth in the Credit Agreement. The
unpaid principal balance of this obligation at any time shall be the total
amounts advanced hereunder by the holder hereof less the amount of principal
payments made hereon by or for any Borrower, which balance may be endorsed
hereon from time to time by the holder. The outstanding principal balance of
this Note shall be due and payable in full on Line of Credit Termination Date.
     (b) Advances. Advances hereunder, to the total amount of the principal sum
stated above, may be made by the holder at the oral or written request of
(i) Robert A. Virtue, Robert Dose, Doug Virtue or Bassey Yau, any one of them
acting alone, who are authorized to request Advances and direct the disposition
of any Advances until written notice of the revocation of such authority is
received by the holder at the office designated above, or (ii) any person, with
respect to Advances deposited to the credit of any deposit account of Borrower,
which advances, when so deposited, shall be conclusively presumed to have been
made to or for the benefit of Borrower regardless of the fact that persons other
than those authorized to request Advances may have authority to draw against
such account. The holder shall have no obligation to determine whether any
person requesting an Advance is or has been authorized by Borrower.
     (c) Application of Payments. Each payment made on this Note shall be
credited first, to any interest then due and second, to the outstanding
principal balance hereof.
PREPAYMENT:
     (a) Borrower may prepay principal on any portion of this Note at any time,
in any amount and without penalty.
     (b) The principal Indebtedness evidenced hereby shall be payable as follows
and without set off, counterclaim or reduction of any kind:
     (i) the amount, if any, by which the LC Usage Amount at any time exceeds
the lesser of the Maximum Line of Credit Amount or the Borrowing Base at such
date shall be payable immediately; and
     (ii) the principal Indebtedness evidenced hereby shall be payable on the
Line of Credit Termination Date.

2



--------------------------------------------------------------------------------



 



EVENTS OF DEFAULT:
     Any default in the payment or performance of any obligation under this
Note, or any defined event of default under the Credit Agreement, shall
constitute an “Event of Default” under this Note.
MISCELLANEOUS:
     (a) Obligations Joint and Several. Should more than one person or entity
sign this Note as a Borrower, the obligations of each such Borrower shall be
joint and several.
     (b) Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of California.
[Signature Page Follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Note as of the date
first written above.

                      VIRCO MFG. CORPORATION    
 
               
 
  By:                          
 
      Name:   Robert E. Dose    
 
      Title:   Vice President — Finance, Secretary and    
 
          Treasurer    

 